—Appeal by the defendant from a judgment of the County Court, Orange County (Berry, J.), rendered August 13, 1992, convicting her of criminal sale of a controlled substance in the third degree, upon her plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s argument regarding the voluntariness of *544her plea of guilty is unpreserved for appellate review (see, People v Pellegrino, 60 NY2d 636). In any event, the defendant’s plea was not rendered involuntary because the court did not advise her that one of the consequences of her plea would be an enhanced sentence in the event she would in the future be convicted of another crime (see, People v Harris, 61 NY2d 9; People v Silvers, 163 AD2d 71; People v Mitchell, 121 AD2d 403).
We have reviewed the defendant’s remaining contention and find it to be without merit. Mangano, P. J., Rosenblatt, Lawrence, Copertino and Joy, JJ., concur.